number release date id office uilc cca_2009081914312241 ---------------------------- from ------------------- sent wednesday date pm to ----------------------- cc subject re check out tam i found the following language helpful analysis an unused_credit elect is a payment against the succeeding year's income_tax in avon and may department stores the courts relied on the use of money principle to hold that deficiency_interest can only be charged when a tax is both due and unpaid the service adopted this principle in revrul_99_40 and consequently will only compute interest on a subsequently determined deficiency that is equal to or less then the overpayment from the date or dates that the overpayment is applied to the succeeding year's estimated_taxes because on that date the deficiency becomes both due and unpaid revrul_99_40 did not address the issue of when interest begins to accrue when a credit elect is made under sec_6402 but the taxpayer makes sufficient payments to satisfy the estimated_tax liability in its succeeding year however pursuant to sec_6513 an overpayment that is credited to the succeeding year's estimated_taxes is considered a payment of the income_tax for the succeeding taxable_year whether or not claimed as a credit thus the issue becomes on what date is an unused_credit elect applied as a payment of income_tax for the succeeding year sec_6513 provides that any amount_paid as estimated income_tax for any taxable_year shall be deemed to have been paid on the last day prescribed for filing the return under sec_6012 for such taxable_year determined without regard to any extension of time for filing such return therefore in accordance with sec_6513 and sec_6513 a credit elect is treated as a payment against the succeeding year's income_tax as of the due_date of that year's return in addition the credit elect amount will constitute an overpayment for the succeeding year regardless of whether taxpayer had a tax_liability see sec_6401 furthermore pursuant to sec_6611 the credit is applied to the succeeding year's liability as of the due_date for purposes of determining interest whether the taxpayer chooses to obtain a refund or again applies the overpayment as an interest-free credit to the succeeding year's tax is discretionary in either case the credit is no longer in the account for the year the payments were actually made and therefore cannot be used to determine whether that account's taxes are due and unpaid accordingly the service loses the use of the taxpayer's money in the account for which the payments were made on the due_date of the succeeding year's income_tax return to the extent the credit results in an overpayment of the succeeding year's tax_liability that overpayment is only relevant if an underpayment determined for the succeeding year thus pursuant to revrul_99_40 the service will compute interest on a subsequently determined deficiency starting on the due_date of the succeeding year's return call me if you have questions ----------------------or want to discuss
